Title: From John Adams to John Lamb, 31 July 1786
From: Adams, John
To: Lamb, John


     
      Sir—
      London july 31st 1786—
     
     Mr Randall who proposes to Sail in a few Days for N York, will deliver you this Letter. If, I have not Overlookd any Article in your Account you have drawn Bills upon me which have been accepted & paid to the amount of 32 hundred and 12 Pounds 12 shillings Sterling for the Expenditure of which you will Account with Congress and pay the Ballance into their Treasury after paying Mr Randall his Salery. The Articles of Extra Expence for Cloathing I think Should be allowed to Mr Randall exclusive of his Salary
     If it Should not be the intention of Congress to treat farther with the Algerines every Man of Humanity must feel for our unfortunate Countrymen in Captivity and at Least it ought to be publickly known whether Congress mean to make any provision for their Comfort in the Articles of Subsistance & Cloathing that their Relations and Friends may do the Best in their Power. You will do well to represent this matter to Government, that they may give Instructions to their Ministers what to do in it— I am fully of your opinion of the Policy of treating with the Barbary Powers: but if Congress Should determine against it, they will I presume prepare a Naval

Force to give some Protection to their Commerce and Portugal at least will Cooperate with us perhaps Naples will do so too—
     I am Sir yours &c &c—
    